Name: 88/114/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Italy (Marche) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  economic policy;  agricultural policy
 Date Published: 1988-03-05

 Avis juridique important|31988D011488/114/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Italy (Marche) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 060 , 05/03/1988 P. 0037 - 0038*****COMMISSION DECISION of 12 January 1988 on improving the efficiency of agricultural structures in Italy (Marche) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (88/114/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 (3) thereof, Whereas the Italian Government has notified, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, the following provisions of the region of the Marche: - Decision 77 of 14 May 1987 concerning the application of Regulation (EEC) No 797/85, - regional Law No 87 of 25 May 1987 on aid for agriculture financed out of the 1987 budget and amending regional Law No 42 of 29 December 1984, - regional Law No 83 of 14 May 1987 concerning the development, protection and improvement of bee-keeping; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the stated provisions with the abovementioned Regulation, and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the regional aids provided for in Article 1 of Decision 77 of 14 May 1977 must be revised in order to comply with the limits imposed by Articles 4 and 8 (2) of Regulation (EEC) No 797/85; whereas the region of the Marche is required therefore to forward a list of the texts governed by regional law and a summary table of the rates of the investment aid with or without an improvement plan for the holding; Whereas the aids provided for in Article 4 of Regulation (EEC) No 797/85 are reserved for farmers practising farming as their main occupation, in compliance with Article 2 (5) of that Regulation; whereas Article 4 of Decision 77 must consequently be applied so that in each case the region actually carried out a check to see whether that condition is satisfied; Whereas the aids for the first purchase of livestock provided for in Article 4 of Regulation (EEC) No 797/85 are limited to the purchase of animals other than pigs, poultry or calves for slaughter; whereas Article 8 of Decision 77 must therefore be applied under those conditions; Whereas the compensatory allowance granted in less-favoured areas within the meaning of Directive 75/268/EEC (3) may be adjusted provided, however, that the allowance does not exceed 101 ECU outside mountain areas within the meaning of Article 3 (3) of the Directive; Whereas, subject to the above remarks, the provisions laid down in Decision 77 of the region of the Marche satisfy the conditions and objectives of Regulation (EEC) No 797/85; Whereas the investment aids provided for in the regional Law of 14 May 1987, concerning the development, safeguarding and improvement of bee-keeping, satisfy the conditions governing a Community financial contribution if they are granted as part of an improvement plan; whereas if they are granted other than as part of such a plan, they must be adapted in order to comply with the limits imposed by Article 8 (2) of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The provisions forwarded by the region of the Marche, namely: - Decision 77 of 14 May 1987 concerning the application of Regulation (EEC) No 797/85, - regional Law No 87 of 25 May 1987 concerning the agricultural budget, - regional Law of 14 May 1987 on bee-keeping, satisfy the conditions governing a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85, under the following conditions: (a) the region shall assure, in accordance with Article 4 of Decision 77, that aids for investment are granted only to farmers practising farming as their main occupation within the meaning of Article 2 (5) of Regulation (EEC) No 797/85; (b) the region shall notify the Commission of the adjustment of the regional aids referred to in Article 1 of Decision 77; (c) the grant of aid for the first acquisition of livestock shall be limited to the purchase of animals other than pigs, poultry or calves for slaughter; (d) the grant of a compensatory allowance provided for in Article 14 of Decision 77 of an amount in excess of 101 ECU per LU or per hectare shall be limited to mountain areas within the meaning of Article 3 (3) of Directive 75/268/EEC. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 12 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No L 128, 19. 5. 1975, p. 1.